Citation Nr: 1618114	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  14-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for coronary artery disease with cardiomyopathy, status-post myocardial infarction (heart disability), to include as secondary to service-connected cold injury residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the benefit on appeal.

The Veteran initially requested a hearing before the Board, but in October 2015 he withdrew his hearing request.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for a heart disability.

The Veteran maintains that his currently diagnosed heart disability was either caused by his military service or secondary to his service-connected cold injury residuals.  In lay statements from the Veteran and a service buddy, they recalled the Veteran experiencing chest pain during service.  

The Veteran was afforded a VA examination in May 2012 to determine the nature and etiology of his heart disability.  The examiner opined that the heart disability was less likely than not related to an event, injury, or disease during service.  She provided the following rationale: "Frostbite of the feet does not cause ischemic cardiomyopathy.  His heart disease is due to a host of risk factors, including family history, tobacco abuse, hypertension, hyperlipidemia, diabetes and sleep apnea."  She did not, however, provide any discussion as to whether the Veteran's currently diagnosed heart disability was aggravated by his service-connected disability.

As such, the 2012 VA opinion is inadequate and a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's electronic claims file to an appropriate examiner for an addendum opinion regarding the Veteran's claimed heart disability.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

Following review of the Veteran's claims file, the examiner is asked to provide the following opinions:

a) Is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's coronary artery disease with cardiomyopathy, status-post myocardial infarction was caused or aggravated by any disease or injury in service?

b) Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's coronary artery disease with cardiomyopathy, status-post myocardial infarction was caused OR aggravated (chronically worsened) by a service-connected disability-namely, his cold injury residuals? 

The examiner must provide a complete rationale for all opinions provided. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.
 
2.  The AOJ should undertake any other development it determines to be warranted.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





